Bloom, J.
(dissenting). In August, 1976, plaintiff, then nine years of age, was enrolled in a summer day camp *400operated by defendant. On the day in question, plaintiff, and the others participating in the day camp, were at the Castle Hill Beach Club. In the late afternoon the campers emerged from the club pool. Their evening activity was to go to a Yankee baseball game. As they exited from the pool they were hosed down in accordance with the usual custom. They then dressed and had a typical camp supper consisting of hot dogs and hamburgers grilled at a barbecue pit. Since there was time to spare before they proceeded to the Yankee Stadium the campers and counselors engaged in a game of “ring-a-levio”. The team of chasers consisted of three or four counselors while the team of those chased consisted of campers.
As the chase proceeded, plaintiff, who was dressed in jeans, a shirt, socks and sneakers, fell and injured his arm. He was taken to a hospital where it was ascertained that his elbow was broken. The arm was placed in a cast and plaintiff remained in the hospital for five days. Within three months the arm had healed and since that time plaintiff has actively engaged in athletics.
Thereafter this action was brought. It is bottomed on the claim that the “ring-a-levio” chase took place in an area surrounding the pool and that the defendant was negligent in permitting the game to be played in the vicinity of the pool. Plaintiff’s fall, it is contended, resulted from the chase, during which he slipped on wet or damp grass. The jury returned a verdict in favor of the plaintiff in the sum of $250,000, and allocated 60% of the negligence to defendant and 40% to the infant plaintiff. Defendant thereafter separately moved for judgment notwithstanding the verdict and to reduce the verdict. The trial court denied the first motion from the Bench. It reserved decision on the second motion and, in a memorandum decision subsequently rendered, reduced the verdict to the sum of $150,000, leaving the apportionment as the jury had found it. It held “the total verdict in favor of the infant plaintiff to be shockingly excessive and to be in large part based on sympathy”. From the judgment entered thereon defendant appeals.
We are of the opinion that this case is governed by our holding in Sauer v Hebrew Inst. of Long Is. (17 AD2d 245, *401affd 13 NY2d 913). Accordingly, we would reverse and dismiss the complaint. In Sauer the plaintiff was a camper at defendant’s summer camp. The campers were engaged in a game of “watertight” in which the contending teams sought to douse their adversaries with water from cups or water pistols. Plaintiff, in an endeavor to avoid being sprayed with water, ran from an opponent. In so doing he slipped on the wet grass and struck his head on a concrete area immediately adjacent to the wet grassy area on which he slipped. In exonerating the defendant from liability we noted (p 246):
“The defendant, as the operator of a camp for boys, could not reasonably be made responsible in damages for the consequences of every possible hazard of play activity. It was required, rather, to guard against dangers which ought to have been foreseen in the exercise of reasonable care * * *
“It has not been demonstrated that the water fight game was more hazardous than any ordinary camp activity involving running. It was inevitable in the game that the grass would become wet; and, indeed, in any such game among 13-year-old boys, that there would be tumbles and falls whether it was wet or dry.
“To impose liability in this situation is to interdict the game itself, which in turn would so sterilize camp activity for boys as to render it sedentary”.
We do not read Eddy v Syracuse Univ. (78 AD2d 989) as requiring a different result. There the plaintiff was a participant in the game of “ultimate frisbee” which was played in defendant’s gymnasium, one wall of which was of masonry construction with a glass door in the center. The two teams had been admitted to the gymnasium by the janitor who, after their admission, had locked the door. There was no proof that the janitor had authority to permit the frisbee teams to use the gymnasium. Plaintiff, while pursuing a thrown frisbee, ran toward the glass door. As he neared the door, he turned and observed it. Unable to stop, he put up his hand to grasp the handlebar across the door. Because it was locked, the glass was shattered and plaintiff’s right arm was severely lacerated. Defendant argued, *402among other things, that it had not given the players authorization to use the gymnasium and, hence, it was not liable. In holding the defense unavailable the court noted the change wrought in the law by Basso v Miller (40 NY2d 233). In the context of the defense, it made foreseeability the criterion by which defendant’s duty was to be measured. However, as Sauer (supra) makes plain, that issue is not present in the case before us. The falls and tumbles of a nine year old at play are an inherent risk of any physical, competitive game. Only by forbidding the game can the risk be guarded against. However, to interdict such games is to make children’s camping activities little more than a “baby-sitting” operation. Much as the law devotes itself to the protection of children it is powerless to protect them against childhood itself.
Fein and Asch, JJ., concur in the opinion of Sandler, J.; Sandler and Asch, JJ., concur in the opinion of Fein, J., both of which constitute the opinions of the court; Murphy, P. J., and Bloom, J., dissent in an opinion by Bloom, J.
Judgment, Supreme Court, Bronx County, entered on December 12, 1980, affirmed.